UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4508


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SAIYDIN ABDULLAN MUHAMMAD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:14-cr-00353-WO-1)


Submitted: December 21, 2018                                      Decided: January 3, 2019


Before GREGORY, Chief Judge, MOTZ and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North Carolina, for
Appellant. Matthew G.T. Martin, United States Attorney, Terry M. Meinecke, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Saiydin Abdullan Muhammad appeals from his 168-month sentence imposed

pursuant to his guilty plea to interference with commerce by robbery.          On appeal,

Muhammad challenges his career offender status, asserting that the district court erred in

determining that Muhammad’s prior North Carolina common law robbery convictions

were proper predicate offenses. We affirm.

       We review “de novo the question whether a prior state conviction constitutes a

predicate felony conviction for purposes of a federal sentence enhancement.” United

States v. Valdovinos, 760 F.3d 322, 325 (4th Cir. 2014). The district court correctly

applied the career offender enhancement to Muhammad if: “(1) the defendant was at least

eighteen years old at the time the defendant committed the instant offense of conviction;

(2) the instant offense of conviction is a felony that is either a crime of violence or a

controlled substance offense; and (3) the defendant has at least two prior felony

convictions of either a crime of violence or a controlled substance offense.”         U.S.

Sentencing Guidelines Manual § 4B1.1(a).

       Prior to 2016, a “crime of violence” was an offense punishable by more than a

year of imprisonment that “(1) has as an element the use, attempted use, or threatened use

of physical force against the person of another [the force clause], or (2) is burglary of a

dwelling, arson, or extortion, involves use of explosives [the enumerated clause], or

otherwise involves conduct that presents a serious potential risk of physical injury to

another [the residual clause].” USSG § 4B1.2(a). At the time, Application Note 1 to the

Guideline listed robbery as one of several enumerated offenses expressly covered by the

                                             2
definition. USSG § 4B1.2 cmt. n.1. Effective August 1, 2016, the “crime of violence”

definition was amended to expressly include robbery as an enumerated offense in USSG

§ 4B1.2(a)(2), rather than relegating it to the commentary. In addition, the residual

clause was removed. See USSG § 4B1.2(a)(2).

       Muhammad, who was sentenced prior to the 2016 amendments, does not

challenge the authority of Application Note 1, and as such, we conclude that robbery was

part of the pre-2016 version of § 4B1.2(a). We have previously ruled that North Carolina

common law robbery categorically qualified as “robbery,” as that term is used in § 4B1.2.

See United States v. Gattis, 877 F.3d 150, 156-60 (4th Cir. 2017), cert. denied, 138 S. Ct.
1572 (2018). As such, Muhammad’s common law robbery conviction was a valid career

offender predicate even prior to the 2016 amendments. In addition, we further note that

North Carolina common law robbery would also satisfy the residual clause of § 4B1.2.

       Accordingly, we affirm Muhammad’s sentence. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3